      Case 2:15-cv-01239-JCM-GWF Document 46 Filed 01/04/19 Page 1 of 2




 1   Marsha L. Stephenson, Esq.
     Nevada Bar No. 6130
 2   STEPHENSON & DICKINSON, P.C.
 3   2820 West Charleston Boulevard, Suite 17
     Las Vegas, Nevada 89102
 4   Telephone: (702) 474-7229
     Facsimile: (702) 474-7237
 5   admin@sdlawoffice.net
 6
     Attorneys for Defendant
 7   MCWANE, INC.

 8
                               IN THE UNITED STATES DISTRICT COURT
 9
                                   FOR THE DISTRICT OF NEVADA
10
11   BRADLEY SUMMERS and MICHELLE                        Case No. 2:15-cv-01239-JCM-GWF
     SUMMERS,
12
                     Plaintiffs,
13                                                       STIPULATION TO EXTEND DEADLINE
14   v.                                                  TO FILE RESPONSIVE PLEADINGS TO
                                                         MOTIONS FOR SUMMARY JUDGMENT
15   MCWANE, INC.; DOES I through XX,                    (Docket Nos. 43, 44 and 45)
     inclusive; and ROE CORPORATIONS I through
16   XX, inclusive,
17
                     Defendants.
18
19           IT IS HEREBY STIPULATED AND AGREED by Defendants and Plaintiffs, by and through
20   their undersigned counsel, that the deadline to file responsive pleadings to parties’ Motions for
21   Summary Judgment (Document Nos. 43, 44 and 45) be extended by three weeks, or until January 29,
22   2019.
23
     ///
24
25   ///
26
     ///
27
28

                                                     1
      Case 2:15-cv-01239-JCM-GWF Document 46 Filed 01/04/19 Page 2 of 2




 1          This extension was requested by Defense Counsel due to an unanticipated personal matter
 2   that has been disclosed to Plaintiff’s Counsel. Plaintiff’s Counsel agrees to the requested extension.
 3   DATED this 4th day of January, 2019.                   DATED this 4th day of January, 2019.
 4   SHOOK & STONE, CHTD.                                   STEPHENSON & DICKINSON, P.C.
 5
 6    /s/ John B. Shook, Esq.                                 /s/ Marsha L. Stephenson, Esq.
     JOHN B. SHOOK, ESQ.                                    MARSHA STEPHENSON, ESQ.
 7   Nevada Bar No. 5499                                    Nevada Bar No. 6130
     710 South Fourth Street                                2820 West Charleston Boulevard, #17
 8
     Las Vegas, NV 89101                                    Las Vegas, Nevada 89102
 9   (702) 570-0000                                         (702) 474-7229
     Attorneys for Plaintiff s                              Attorneys for Defendant
10
11
                                                    ORDER
12
13          It is so ordered.

14                                               January
                                           DATED this _____7,day
                                                              2019.
                                                                 of January, 2019.
15
16
                                           _________________________________________
17                                         UNITED  STATES DISTRICT
                                           U.S. MAGISTRATE  JUDGE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                                        2
